DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


Claim Objections
Claims 1-6 are objected to because of the following informalities:  Claim 1 is plural sentences.  r MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Further all the claims rely on claim 1.  The first use of a term by applicant is assigned a reference letter (A through E), and subsequent referrals of the limitation are only referred to by the reference numeral. This is not proper.
In re claims 3-6, Further because all claims rely on claim 1, claims directed to the ball (C) with the exception of claim 2 lack antecedent basis in the claim.
Further the term ‘the surface’ in claim 1, the annulus in claims 2, and 5 lack antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Specifically with respect to claim 1, the claim is drawn to an inflatable seal system.  The claim reference ‘the inflatable seal’ numerous times through the claim.  This renders the scope of the claim indefinite as the claim discloses parts of the inflatable seal system, accordingly when a part of the system refers back to the system it creates numerous issues.
For example, ‘a mass (e) projecting from a surface of the inflatable seal…”  It’s unclear if the mass is part of the seal system or if the mass is just interacting with the seal system.  Examiner assumes its part of the hollow seal section (as best seen in the figures).
A retaining profile to hold the inflatable seal in place, again renders the claim indefinite.  Is the retaining profile part of the seal or just some place which the seal is intended to fit within to hold the seal in place?  For examination purpose examiner will interpret use of the term ‘the inflatable seal’ outside the preamble of the case to be referring to the hollow seal section.
With respect to claims 2-6, examiner is uncertain how to treat the use of the ball (C) disclosed within the claims.  Specifically it does not appear that the ball itself is part of the seal system and simply acts as a body which the seal presses against.  As best examiner understands the device, the ball is part of a ball valve structure which allows and restricts flow of fluid through the apparatus.  Therefore the ball is simply a component which the seal presses against and ultimately acts as an intended use of the seal apparatus but does not mechanically define the seal apparatus.  For example applicant states in the specification that the ball can be a sphere or cylindrical.  While applicant does state that deflation of the 
Further it appears claims 2-6 all simply define the intended use of the seal but not specifically structural limitations of the seal itself.  Therefore, examiner will interpret the claims as functional language and explain how a prior art the seal that meets the limitations of claim 1 is capable of performing the intended use limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #3,591,963 to Kopp.
	Kopp disclose san inflatable seal system comprising:
	A hollow seal section (interior of tube (22));
	A mass (See figure 7, the body portion of tube (22) including plural ‘teeth’ like mass project from the surface of the tube (22)) projecting from the surface of the hollow seal section for the purpose of load 
	A port (see figure 7) to allow compresses fluid to enter and exhaust from the inflatable seal;
	A retaining profile (inherently present as part of cylinder (21) which tube (22) is formed integrally with) to hold the inflatable seal in place (by the integral formation of components) and provide a seat for the projecting mass when the seal is inflated (when inflated the seal sits against the cylinder which it is attached as it presses against receiving ring (33).
Please note the use of the structure for sealing against high pressure flows requiring seal inflation pressures lower than pressure of the high-pressure flow is an intended use of the apparatus.  Examiner asserts that because the apparatus meets the structural limitations defined by the claims it appears it would also be capable of performing the intended use of the claim.

In re claim 2, Kopp discloses the apparatus as described above including the apparatus works in an annulus (a space, see figure 4) between the component which it presses against (receiving ring (33)) and the retaining profile (cylinder (21)).   As noted previously, examiner asserts the use of the apparatus to press against a ball is an intended use of the claim and does not further define the structures of the apparatus.
	
	In re claim 3, Kopp discloses the apparatus as described above.  Examiner notes that claim 3 discloses specifics about the component which the seal presses and does not further structurally define the seal.

	In reclaim 4, Kopp discloses apparatus as described above including the seal system inflating or retracting.  Examiner notes that when retracted the seal system allows an unobstructed passage way to be formed as resilient member (24) serves to flatten the hose when deflated.  Examiner asserts that due to the 

	In re claim 5, Kopp discloses the apparatus as described above including when in an inflated state the seal bears against a surface to prevent fluid flow within the annulus (See figure 3);

	In re claim 6, Kopp discloses the apparatus as described above including the projecting mass (see figure 3), the projecting mass  taking the load to hold the hollow seal section in place against a fluid pressure (Exterior and teeth of tube (22) bear against the surfaces to hold the seal in place as seen in figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #2,720,011 to Krupp, U.S. Patent #3,325,042 to Brown, U.S. Patent #3,689,082 to Satterthwaite et al., U.S. Patent #4,086,806 to Covey, III et al, U.S. Patent #4,109,922 to Martin, U.S. Patent #4,198,064 to Huhn, U.S. Patent #4,313,609 to Clements, U.S. Patent #4,333,662 to Jones, U.S. Patent #4,394,022 to Gilmore, U.S. Patent #4,508,355 to Ditcher, U.S. Patent #4,821,536 to Bardsley, and U.S. Patent #5,114,162 to Ditcher disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649